DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       BARRY KRONEN and
             MICHELLE KRONEN, a/k/a MICHELE KRONEN,
                           Appellants,

                                     v.

DEUTSCHE BANK NATIONAL TRUST COMPANY, as trustee for WAMU
   pass-through Certificates, Series 2006-AR3, WINDMILL RANCH
    ESTATES MAINTENANCE ASSOCIATION, INC., a/k/a BETA
MAINTENANCE ASSOCIATION, INC., THE TOWN FOUNDATION, INC.,
                 and SABADELL UNITED BANK,
                              Appellees.

                              No. 4D18-1137

                               [April 3, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE15-
005265.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

  Sara T. Weitz of Weitz & Schwartz, P.A., Fort Lauderdale, for appellee
Deutsche Bank National Trust Company.

WARNER, J.

    In entering final judgment of foreclosure, the trial court found that the
appellee had proved standing, relying on the presumption created in Ortiz
v. PNC Bank, National Ass’n, 188 So. 3d 923, 925 (Fla. 4th DCA 2016). We
affirm, as we agree that the presumption applies and write to distinguish
this case from Friedle v. Bank of New York Mellon, 226 So. 3d 976 (Fla. 4th
DCA 2017).

   Under Ortiz, if the lender “files with the court the original note in the
same condition as the copy attached to the complaint, then . . . such
evidence is sufficient to” show that the lender actually possessed the note
when it filed the complaint, and thus, had standing to bring the foreclosure
action. Ortiz, 188 So. 3d at 925. However, if there is any evidence or
testimony to the contrary, additional proof may be required to show
standing. Id. n.2. Here, the trial court held that the appellee had proved
its standing because the note attached to the complaint was the same as
the note introduced at trial. Although the loan number at the top of the
copy of the note was redacted, this was for filing purposes. Thus, the
presumption established in Ortiz applied.

   In Friedle, we held that the bank had not proved standing under Ortiz
because the copy of the promissory note was not in the same condition as
the original note introduced at trial, even where those differences were
minor but unexplained. Friedle, 226 So. 3d at 978-79. We noted that
Ortiz had not been decided at the time of the trial in Friedle, so there was
no explanation of the differences between the copy of the note filed with
the complaint and the original introduced at trial. Id. at 979.

    Because both Ortiz and Friedle were decided at the time of the trial in
this case, the court addressed the discrepancy, and it noted that the only
difference between the copy of the note attached to the complaint and the
original note was the redaction of the loan numbers at the top of the
instrument. Redaction of loan numbers is required upon filing by Florida
Rule of Judicial Administration 2.425(a)(4)(I). Although the rule requires
the redaction of only the last four numbers, we see no issue with the
application of the Ortiz presumption when more of the loan numbers are
redacted. Here, the court viewed both the electronically filed copy attached
to the complaint and the original note presented at trial, and it concluded
that only the loan number was redacted, as required for filing. Thus, there
was an explanation of the difference between the copy and the original.
Other than the redaction, the original note was in the same condition as
the copy attached to the complaint, and such evidence was sufficient to
invoke the Ortiz presumption. Because the appellant offered no evidence
to rebut the presumption, the court could rely on it to determine that
appellee had proved standing to foreclose the mortgage. 1

    We affirm as to all other issues raised.


1   The court also relied on the Pooling and Service Agreement, by which the
appellee acquired the loan, which was properly admitted into evidence and
included the appellants’ loan among those assets transferred into the trust. See
Bolous v. U.S. Bank Nat’l Ass’n, 210 So. 3d 691, 693-94 (Fla. 4th DCA 2016)
(finding Bank had standing to bring foreclosure action where the subject PSA was
moved into evidence without objection; the PSA identified the Bank as the trustee,
and the corresponding mortgage loan schedule listed the appellant’s loan).


                                        2
GROSS, J., and WEISS, DALIAH, Associate Judge, concur.

                          *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                   3